Citation Nr: 1436690	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that, in pertinent part, denied the above claims.

This matter was previously before the Board in March 2012 at which time it was remanded for additional development.  It is now returned to the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A current bilateral hip disability did not have its clinical onset during service, arthritis of the hips was not diagnosed within the first post-service year, and a bilateral hip disorder is not otherwise related to service or to a service-connected disability.

2.  A current left leg disability did not have its clinical onset during service, arthritis of the left leg was not diagnosed within the first post-service year, and a left leg disability is not otherwise related to service or to a service-connected disability.

3.  A current back disability did not have its clinical onset during service, arthritis of the back was not diagnosed within the first post-service year, and a back disability is not otherwise related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for the establishment of service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for the establishment of service connection for a back disability  have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2009 and March 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Veteran has been medically evaluated.  The Board further observes that this case was remanded in March 2012 in order to afford the Veteran an additional VA examination so as to assess the etiology of the asserted disabilities.  Thereafter, the Veteran was afforded a VA examination in March 2012.  A review of the report shows that the VA examiner did not specifically opine that the Veteran's disabilities were not "permanently worsened" by the service connected right knee disability.  Thus, there is no substantial compliance with the Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board, however, finds that the error is harmless.  The underlying rationale to the opinion as detailed below shows that there is no additional disability and no mechanism of injury.  Consequently, there can be no credible finding of aggravation. 

In sum, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that the disease was manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has bilateral hip, back, and left leg disabilities that are manifested as a result of his service-connected right knee disability.  In his October 2008 claim, he described that by compensating for his right knee, he would place undue stress and strain on his back, hips, and left leg.

A lay statement from the Veteran's spouse dated in March 2009 shows that the Veteran was said to have pain in the hip, back, and left leg that was a progression of symptoms in the right knee.  This was reiterated in lay statements dated in March and April 2009 from the daughter of the Veteran's spouse, the Veteran's children, brother, and a longtime friend of the Veteran.

A review of the Veteran's service treatment records reveals no evidence of treatment for a bilateral hip, back, or left leg disorder during active service.  The Veteran's separation examination report dated in September 1966, shows that clinical evaluation of the spine and upper and lower extremities was normal.

Following service, a private medical record from St. Jude Medical Center, dated in August 1995, shows diagnostic findings of mild degenerative changes of the lumbosacral spine.

A private outpatient treatment record from California Physical Therapy Providers, 
dated in January 2009, shows that the Veteran, in pertinent part, provided a history of low back, hip, and leg pain.  There was no related diagnosis or opinion as to the etiology of the reported symptoms.

A private medical record from D.G., D.C., dated in August 2009, shows that the Veteran, in pertinent part, reported an insidious onset of upper and lower back pain.  The assessment included idiopathic scoliosis, myofascial pain syndrome, cervicobrachial syndrome, and thoracic sprain/strain right ribs 3-5.

A VA examination report dated in July 2011 shows that the Veteran reported having had a bilateral hip condition since 1965, as a result of an injury to the right knee while doing a five mile run.  He explained that over time, he began having pain in his hips, lower back, and left knee.  He also reported that his left knee condition existed since 1968, as a result of favoring the left knee due to the service-connected right knee symptoms.  He added that his low back symptoms had been manifested since 1967, not due to injury or trauma, but as a result of limitations placed by his hips and knees.  X-rays of the hips revealed early osteoarthritis and degenerative arthritic changes.  An attached lumbar spine X-ray was referenced which showed generalized osteopenia and spondylosis of L1 to L5.  The diagnosis was degenerative arthritis of the right and left hips; bilateral knee strain; and spondylosis of the lumbar spine with osteopenia.  Following examination of the Veteran and review of the entire record, the examiner opined that it was less likely than not that the Veteran's hip, left knee, and lower back conditions were associated with his right knee condition.  The examiner explained that there were no significant degenerative changes of the right knee even, if he had an injury to the right knee back in 1965, that would lead to overuse of the left knee, which therefore could cause bilateral hip arthritis and degenerative changes of the lower back.  There were no medical records to determine if the Veteran had persistent right knee problems since discharge from service that could lead to degenerative changes of the joints as the Veteran claimed.  Therefore, based on limited medical records, it was less likely than not that the Veteran's right knee condition noted in 1965, which was not evident on discharge in 1966, was associated with his bilateral hip arthritis, left knee strain, and degenerative disc disease of the lumbar spine.

A VA examination report dated in March 2012 shows that the Veteran provided a history consistent with that as set forth above.  Following examination of the Veteran, a diagnosis of degenerative arthritis was provided.  The examiner opined that it was less likely than not that the left leg, bilateral hip, and low back disabilities were proximately due to or the result of active service.  The examiner explained that the degenerative joint disease found on examination in July 2011 was not service related, nor was it related to the service-connected right knee disability.  The Veteran was said not to have left leg, hip, or back complaints while in service. The examiner added that by the Veteran's own reported history, these problems mostly occurred in the last five to six years and were consistent with the type of problems associated with age rather than with a prior history of right knee pain.  It was said to be extremely unlikely that new pains more than 30 years after service would be service related.  The examiner concluded that the right knee was not severely arthritic nor was there any limitation of movement which would cause the Veteran to defer weight to the respective joints.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for bilateral hip, back, and left leg disabilities has not been established.  Initially, the Veteran was not treated for any of the asserted disabilities during active service.  Indeed, in the Veteran's February 2009 claim, he specifically indicated that only his right knee disorder had its onset during service.  He maintained that his bilateral hip, left leg, and back disorders were secondary to his right knee.  In an October 2008 statement, the Veteran maintained that "due to improper diagnoses and lack of treatment, 43 years later, a minor knee problem has now turned into a major body problem."  At the July 2011 VA examination, the Veteran for the first time claimed that his bilateral hip condition had its onset during service in 1965.  The Veteran also reported that the onset of his left knee condition occurred in 1968 or two years after service, and that the onset of his back disorder occurred in 1967, or one year after service.  The Board finds the Veteran's current statements regarding the onset of his disabilities not credible as they are inconsistent with the Veteran's earlier statements in which he indicated that the onset of the disabilities developed many years after service.  Indeed, the service treatment records show that the Veteran was treated for his right knee disorder in July 1965 at which time no complaints referable to the hips were noted.  Thus, there is no credible evidence that any of the claimed disabilities were noted in service and that the symptoms continued ever since service.  Following service, the earliest indication of treatment for any of the asserted disabilities is not until the August 1995 diagnostic study revealing minor degenerative changes of the lumbar spine, almost 29 years after separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service can be considered as evidence against a claim.  Moreover, there is no competent medical evidence of a nexus between the asserted disabilities to the Veteran's period of active service or to the service-connected right knee disability.  There is also no competent medical evidence that the Veteran had manifested arthritis of the hips, left leg, or back within one year of separation from service.

In this regard, the Board finds probative the July 2011 and March 2012 VA examination reports that concluded that the claimed conditions were less likely than not incurred in or caused by service or by the service-connected right knee disability.  These opinions are considered probative as they are definitive, based upon a complete review of the Veteran's entire claims file, and are supported by a detailed rationale.  In particular, the Board finds it significant that the 2012 VA examiner rendered a finding that the Veteran's problems were more consistent with aging and that the Veteran's right knee was not severely arthritic and that there was no limitation of movement that would cause the Veteran to defer his weight to his other joints.  Also significant, the VA examiner noted that the x-rays showed minimal arthritis and did not correlate with the Veteran's reported level of pain.  Thus, the Board finds that there is no credible evidence of a mechanism of injury and additional disability.  Consequently, there is no credible evidence that the right knee disability caused the claimed disabilities much less aggravated the disabilities.  The VA opinions are found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In essence, the only evidence of record supporting the Veteran's claims consists of his own statements and those of the lay statements provided on his behalf.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  As discussed above, there is no credible evidence of continuity of symptomatology.  Also, while the Veteran is competent to describe that which he experienced, any contentions by the Veteran that he has current bilateral hip, left leg, and back disabilities that are related to the service-connected right knee disability are not competent because this nexus issue is medically complex.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving the medical nexus question presented here.  Indeed, here, the medical opinion evidence shows that the claimed disabilities are not related to service or service connected disability.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are, therefore, denied.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a left leg disability is denied.

Service connection for a back disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


